
	
		III
		112th CONGRESS
		2d Session
		S. RES. 487
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2012
			Mr. Begich (for himself,
			 Mr. Bennet, Mr.
			 Boozman, and Mr. Isakson)
			 submitted the following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Expressing the sense of the Senate that
		  ambush marketing adversely affects Team USA and the Olympic and Paralympic
		  Movements and should not be condoned.
	
	
		Whereas the London 2012 Olympic and Paralympic Games will
			 occur on July 27 through August 12 and August 29 through September 9,
			 respectively;
		Whereas more than 10,500 athletes from 204 nations will
			 compete in 26 Olympic sports, while 4,200 Paralympic athletes will compete in
			 20 sports;
		Whereas Team USA athletes have spent countless days,
			 months, and years training in hopes of earning a spot on the United States
			 Olympic or Paralympic teams;
		Whereas the Ted Stevens Olympic and Amateur Sports Act (36
			 U.S.C. 220501 et seq.)—
			(1)made the United
			 States Olympic Committee the coordinating body for all Olympic-related and
			 Paralympic-related athletic activity in the United States; and
			(2)gave the United
			 States Olympic Committee the exclusive right in the United States to name,
			 seals, emblems, and badges;
			Whereas Congress also authorized the Committee to allow
			 companies to use any trademark, symbol, insignia, or emblem of the
			 International Olympic Committee, International Paralympic Committee, the Pan
			 American Sports Organization, or the United States Olympic Committee in
			 furtherance of the United States Olympic efforts;
		Whereas Team USA is significantly funded by 35 sponsors
			 who assure that the United States has the best team competing for the
			 Nation;
		Whereas, in recent years, a number of entities have
			 engaged in ambush marketing as a marketing strategy, affiliating themselves
			 with the Olympic and Paralympic Games without becoming sponsors of Team
			 USA;
		Whereas ambush marketing harms the Olympic and Paralympic
			 Movements, undermines sponsorship activities, and allows competing companies an
			 unfair and unethical advantage over companies who are officially sponsoring
			 Team USA and providing funding for the elite athletes of the United States;
			 and
		Whereas efforts to prevent ambush marketing have enjoyed
			 limited success as the strategies ambush marketers use continue to multiply:
			 Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)ambush marketing
			 should not be condoned, especially those marketing efforts that adversely
			 affect the ability of Team USA to attract and retain the necessary sponsorships
			 to be successful at the 2012 Olympic and Paralympic Games in London, England;
			 and
			(2)corporations in
			 the United States should be encouraged to cease all ambush marketing efforts,
			 particularly related to the Olympic and Paralympic Movements.
			
